United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, MOBILE PARCEL &
DELIVERY CENTER, Mobile, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp A. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-344
Issued: September 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 22, 2010 appellant filed a timely appeal from an October 19, 2010 decision
of the Office of Workers’ Compensation Programs (OWCP) that found that she received an
overpayment of compensation. Pursuant to the Federal Employees’ Compensation Act (FECA) 1
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found that an overpayment in compensation
of $6,797.44 was created for the period September 7, 2008 to April 10, 2010 because appellant
earned wages while receiving wage-loss compensation; and (2) whether it properly found that
she was at fault in the creation of the overpayment.
On appeal, counsel asserts that appellant was not at fault in the creation of the
overpayment in compensation because the employing establishment notified OWCP that she
increased her hours and she should be granted waiver due to her financial situation.
1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On September 21, 2007 appellant, then a 44-year-old postal clerk, filed an occupational
disease claim alleging osteoarthritis and degenerative disc disease of the spine were caused by
her work duties. She stopped work on April 24, 2007. The claim was accepted for lumbar
osteoarthritis and degeneration of lumbar or lumbosacral intervertebral disc. Appellant received
wage-loss compensation by check. She returned to modified duty for four hours a day on
March 20, 2008. OWCP reduced appellant’s compensation accordingly. On September 7, 2008
appellant began working modified duty for six hours a day. She stopped work on March 23,
2009 and filed a claim for compensation. By decision dated June 25, 2010, OWCP denied
appellant’s claim that she sustained a recurrence of disability on March 23, 2009.2 Appellant
continued to receive wage-loss compensation based on a 30-hour workweek.
By letter dated September 2, 2010, OWCP issued a preliminary determination that
appellant received an overpayment in compensation in the amount of $6,797.44 for the period
September 7, 2008 to April 10, 2010 because she continued to receive disability compensation
during this period based on a workweek of 20 hours, when she had increased her work hours to
30 a week. It explained the calculation of the overpayment and found her at fault in its creation
because she knew or reasonably should have known that this was not correct. Appellant was
provided an overpayment action request form and an overpayment questionnaire. Computer
print-outs and overpayment worksheets in the record support that she received compensation in
the amount of $26,623.85 for the period September 7, 2008 to April 10, 2010 when she should
have received compensation of $19,826.41, yielding an overpayment of $6,797.44. Appellant
did not respond to the preliminary notice.
By decision dated October 19, 2010, OWCP finalized the preliminary determination that
appellant was at fault in creating the $6,797.44 overpayment because she received wage-loss
compensation based on a 20-hour workweek after she began working 30 hours a week. It
advised her that she should either forward a check for the amount of the overpayment or contact
it to make arrangements for recovery of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty.3 Section 8116 of FECA defines the
limitations on the right to receive compensation benefits. This section of FECA provides that
while an employee is receiving compensation, he or she may not receive salary, pay or
2

In July 2010, OWCP referred appellant to Dr. Raymond Fletcher, a Board-certified orthopedic surgeon, for a
second-opinion evaluation who, diagnosed permanent aggravation of cervical spondylosis with left cervical
radiculitis causally related to her employment. Dr. Fletcher advised that appellant could work eight hours daily with
permanent physical restrictions. On August 5, 2010 appellant filed an occupational disease claim for osteoarthritis
of the cervical spine and cervical degenerative disc disease. The claim was adjudicated under file number
xxxxxx554. On November 19, 2010 OWCP accepted that she sustained aggravation of degeneration of a cervical
intervertebral disc. On November 23, 2010 the claims were doubled.
3

5 U.S.C. § 8102(a).

2

remuneration of any type from the United States, except in limited circumstances.4 Section
10.500 of OWCP regulations provide that “compensation for wage loss due to disability is
available only for any periods during which an employee’s work-related medical condition
prevents him or her from earning the wages earned before the work-related injury.”5 OWCP
procedures provide that an overpayment in compensation is created when a claimant returns to
work and continues to receive compensation.6
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment in compensation in the amount
of $6,797.44. The record establishes that she began a 30-hour workweek on September 7, 2008.
As noted, both FECA and OWCP regulations provide that a claimant may not receive wage-loss
compensation concurrently with a federal salary.7 Computer print-outs and overpayment
worksheets in the record support that appellant received compensation in the amount of
$26,623.85 for the period September 7, 2008 to April 10, 2010 when she should have received
$19,826.41 for 10 hours of wage loss a week creating an overpayment of $6,797.44. The Board
finds she, therefore, received an overpayment in compensation in that amount.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”8
Section 10.433(a) of OWCP regulations provide:
“OWCP may consider waiving an overpayment only if the individual to whom it
was made was not at fault in accepting or creating the overpayment. Each
recipient of compensation benefits is responsible for taking all reasonable
measures to ensure that payments he or she receives from OWCP are proper. The
recipient must show good faith and exercise a high degree of care in reporting
events which may affect entitlement to or the amount of benefits. A recipient
who has done any of the following will be found to be at fault in creating an
overpayment: (1) Made an incorrect statement as to a material fact which he or
she knew or should have known to be incorrect; or (2) Failed to provide

4

Id. at § 8116(a); see Danny E. Haley, 56 ECAB 393 (2005).

5

20 C.F.R. § 10.500.

6

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.2(a) (September 1994).
7

Supra note 4; 20 C.F.R. § 10.500.

8

Id. at § 8129; see Linda E. Padilla, 45 ECAB 768 (1994).

3

information which he or she knew or should have known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect. (This provision applies only to the overpaid individual).”9
To determine if an individual was at fault with respect to the creation of an overpayment,
OWCP examines the circumstances surrounding the overpayment. The degree of care expected
may vary with the complexity of those circumstances and the individual’s capacity to realize that
he or she is being overpaid.10
ANALYSIS -- ISSUE 2
OWCP found that appellant was at fault in creating the overpayment because she knew or
should have known that she was not entitled to receive the same amount of wage-loss
compensation for the period September 7, 2008 to April 10, 2010 when she started working an
additional 10 hours a week. The compensation she had previously received, was based on 20
hours a week.
Each recipient of compensation benefits is responsible for taking all reasonable measures
to ensure that payments he or she receives are proper11 and the recipient must show good faith
and exercise a high degree of care in reporting events that may affect entitlement to or the
amount of benefits.12 In the January 2, 2008 letter, in which OWCP notified appellant that her
claim was accepted, it clearly advised her that she was to immediately inform OWCP upon her
return to work to avoid an overpayment in compensation and that, if she worked during any
period covered by a compensation payment, she had to return the payment to OWCP. Likewise,
in the August 13, 2008 letter when it reduced appellant’s compensation based on a 20-hour
workweek, OWCP informed her that, if she received an increase in pay over $546.57 a week, she
should notify it of the increase immediately, and failure to do so could cause an overpayment in
compensation.
Under these circumstances, appellant should have known that she could not receive
wage-loss compensation based on a 20-hour workweek when she was working 30 hours a
week.13 She did not return the compensation she received by check for the period September 7,
2008 to April 10, 2010.
The Board therefore finds that appellant should have known that, at the time she
increased her work schedule, she was not entitled to continue to receive compensation at the
same rate and had an obligation to return payments she knew or should have known were

9

20 C.F.R. § 10.433; see Sinclair L. Taylor, 52 ECAB 227 (2001); see also 20 C.F.R. § 10.430.

10

Id. at § 10.433(b); Neill D. Dewald, 57 ECAB 451 (2006).

11

Danny E. Haley, supra note 4.

12

Sinclair L. Taylor, supra note 9.

13

Neill D. Dewald, supra note 10.

4

incorrect.14 Under section 10.433(a) of OWCP’s regulations, appellant is at fault and is not
entitled to waiver of the overpayment in compensation.15 Consequently, overpayment must be
recovered.16
CONCLUSION
The Board finds that appellant was at fault in the creation of an overpayment in
compensation in the amount of $6,797.44 for the period September 7, 2008 to April 10, 2010
because she continued to receive wage-loss compensation based on a 20-hour workweek after
she began to work 30 hours a week. As appellant was at fault, she was thus not entitled to
waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the October 19, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 20, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

Id.

15

Id.

16

The Board does not have jurisdiction over recovery of the overpayment as OWCP has not issued a final
decision directing recovery from continuing compensation benefits. See 20 C.F.R. § 501.2(c); see D.R., 59 ECAB
148 (2007).

5

